DETAILED ACTION

Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1, 3-4, 6-7,9-10,12-13,15, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Gormley et al. (US Patent Application No. 20130305059) (Hereinafter Gormley) in view of (US Patent Application No. 20140082718) (Hereinafter Yu).

As per claim 1, Gormley discloses a mobile device, comprising: 
a biological information detection device, configured to capture a biological characteristic (fig 2 and 6-7, para 65, reading biometric facial image); and 
a wireless communication interface (para 28, wirelessly coupled to the user), configured to receive a token corresponding to the biological characteristic (para 121-124, identity document includes facial image) and transmit the token to a verification terminal device (para 79, transmitting the token airport check-in security desk);  
wherein the token comprises access information, and the access information comprises public information status (para 27, 68, token includes the user identity information as it is described in the specification fig 5);  
wherein an information category in the access information is related to the public information status (para 68, token includes the user identity information as it is described in the specification fig 5).  Gormley does not specifically discloses wherein the token comprises public information status. However, Yu discloses token comprises public information status (para 62, public information of the token of the same category/status). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gormley and Yu. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 3, claim is rejected for the same reasons including motivation as claim 1, above. In addition, Yu discloses wherein the public information status is a fully public status, a fully regulated status, or a half regulated status (Fig 2, para 62, The 
wherein when the public information status is the fully public status, a user basic information in the token comprises a plurality of categories of information (Fig 2, para 62, The public information of the interactive security token carrier refers to information shared by interactive security token carriers of the same category); 
 wherein when the public information status is the fully regulated status (para 5, 22,generating multiple pieces of token information, establishing a relation which associates the token information with pre-set location information of an interactive security token carrier, broadly reads on fully regulated) , any kind of category of information of the user basic information is not comprised in the token (Fig 2, para 62, The public information of the interactive security token carrier refers to information shared by interactive security token carriers of the same category);  
wherein when the public information status is the half regulated status (para 5, 22,generating multiple pieces of token information, establishing a relation which associates the token information with pre-set location information of an interactive security token carrier, broadly reads on half regulated), the user basic information in the token comprises at least one category of information (Fig 2, para 62, The public information of the interactive security token carrier refers to information shared by interactive security token carriers of the same category). 

As per claim 4, claim is rejected for the same reasons including motivation as claim 1, above wherein in response to the verification terminal device determining that 

As per claim 6, claim is rejected for the same reasons including motivation as claim 1, above. In addition, Yu discloses further comprising: a processor, configured to execute an application;  wherein the application adjusts public information or hidden information in the access information or adjusts public information or hidden information in the identification information in the token, so as to generate an adjusted identification information or an adjusted access information, and the application generates a new token according to the adjusted identification information or the adjusted access information (fig 2, para 61-63,interactive security token generation is based on static data and dynamic data/adjusted data) . 

As per claim 7, Gormley discloses A verification terminal device, comprising: a wireless communication interface, configured to receive a token (para 28, wirelessly coupled to the user); and
a processor, configured to disassemble access information in the token (para 72-79, a decryption system decrypts the token when token is boarding pass); 
wherein the access information comprises a public information status (para 27, 68, token includes the user identity information as it is described in the specification fig 5); 
public information of the token of the same category/status). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gormley and Yu. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 9, claim is rejected for the same reasons and motivation as claim 3, above.

As per claim 10, claim is rejected for the same reasons and motivation as claim 4, above.

As per claim 12, claim is rejected for the same reasons and motivation as claim 6, above.
 
As per claim 13, claim is rejected for the same reasons and motivation as claim 1, above.

As per claim 15, claim is rejected for the same reasons and motivation as claims 1 and 13, above. In addition, Gormley discloses wherein the method further comprises the following steps: transmitting the token to a verification terminal device (para 79, transmitting the token airport check-in security desk). 

As per claim 19, claim is rejected for the same reasons and motivation as claim 6, above.

Claims 2, 5, 8, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley et al. (US Patent Application No. 20130305059) (Hereinafter Gormley) in view of Yu et al. (US Patent Application No. 20140082718) (Hereinafter Yu) in further view of Aufderheide et al. (US Patent Application No. 20160323273) (Hereinafter Aufderheide).

As per claim 2, Gormley in view of Yu does not disclose wherein the wireless communication interface receives the token generated by a server according to the biological characteristic, wherein the token comprises an effective time and a digital signature. However, Aufderheide discloses wherein the wireless communication interface receives the token generated by a server according to the biological characteristic (fig 1, 110, para 24), wherein the token comprises an effective time and a digital signature (para 24, token is generated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gormley in view of Yu and Aufderheide. The motivation 

As per claim 5, claim is rejected for the same reasons including motivation as claim 2, above. In addition, Aufderheide discloses wherein in response to the verification terminal device determining that the specific information requested by the verification terminal device does not exist in the access information in the token, the verification terminal device transmits a Globally Unique Identifier (GUID) in identification information or the identification information in the token to a server (para 24, parameter and in which a token (GUID-128 bit Globally Unique Identifier) is created indicating a biometric verification), and the verification terminal device receives the specific information from the server, and then the verification terminal device sends the specific information to an application (para 24, token (GUID-128 bit Globally Unique Identifier) is created indicating a biometric verification of a user has succeed, and which is stored in the transaction database for a predetermined time period; a validate successful verification token procedure in which a successful verification token is validated to determine if it is valid and exists in the transaction database) . 
 
As per claim 8, claim is rejected for the same reasons and motivation as claim 2, above.

As per claim 11, claim is rejected for the same reasons and motivation as claim 5, above.

As per claim 16, claim is rejected for the same reasons and motivation as claim 2, above. In addition Aufderheide discloses verifying the digital signature using the verification terminal device (para 24, token validation and verification);  in response to determining that the token is valid according to the effective time or the digital signature, the verification terminal device determines whether the public information status is a fully public status, a fully regulated status, or a half regulated status (para 24, token validation that includes all the elements associated with the token, and transaction validation that is data associated with the transaction, public status, a fully regulated status, or a half regulated status broadly interpreted as data related to the transaction) . 
 
As per claim 18, claim is rejected for the same reasons and motivation as claim 5, above.
Response to Arguments

Applicant's arguments filed 02/12/2022 have been fully considered but they are not persuasive, therefore rejections to claims 1-13, 15-16, and 18-19 is maintained.

	
In response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  In this case Gormley discloses a biological information detection device (fig 2 and 6, para 65 reading and comparing 
a wireless communication interface (para 28, 122, wirelessly coupled to the user), configured to receive a token corresponding to the biological characteristic(para 121-124, a reader configured to read the data from the token wherein the reader uses the user identity document data read from the token to decrypt the user information stored on the storage device, identity document includes facial image) and transmit the token to a verification terminal device (para 79, herein the mobile device comprises a near field communication, NFC, chip communicatively coupled with the mobile device for transmitting the token to the reader such as an airport check-in security desk.);  
wherein the token comprises access information, and the access information comprises public information status (para 27, 68, token includes the user identity information as it is described in the specification fig 5);  
wherein an information category in the access information is related to the public information status (para 68, token includes the user identity information as it is described in the specification fig 5).  Yu discloses token comprises public information status (para 62, public information of the token of the same category/status). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gormley and Yu. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 
.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493